Garrison, J.
(dissenting). •
1 agree that Dr. Maiwel was entitled to the measure of protection stated in the majority opinion, viz., that Dr. Jonah often having been brought into association with Dr. Marvel’s patients should not set up an independent practice in Atlantic City and take with him such patients, or any of them. I very fully agree that a covenant to this effect would be one that a court of conscience ought to enforce. The present covenant, however, goes away beyond such protection and penalizes Dr. Jonah by prohibiting him from practicing not only among such patients of Dr. Marvel’s but also among the hundreds of thousands of persons who annually visit Atlantic City without ever having heard of Dr. Marvel.
Such a covenant, while good in law, is, owing to its highly penal character, one to tire enforcement of which equity refuses *300to lead its aid, leaving the parties to the courts of law where the complainant can obtain redress that is exactly proportioned to the injury he has suffered.
This was the view of Vice-Chancellor Learning, in whose conclusions I concur and vote to affirm the decree advised by him, I am requested by Mr. Justice Bergen and by Judge White to saj' that they concur in the foregoing views.
For affirmance — Garrison, Bergen, White — 3.
For reversal — The Chief-Justice, Parker, Minturn, Kal-
ISOtí, BOGERT, VREBENBURGr-T, H.EPPENHKIMER — 1.